On Petition for Rehearing.
McMahan, J.
There is no merit in appellee’s contention that the evidence is not in the record. It appears from an order-book entry that, within the time allowed, the bill of exceptions was presented to the trial judge in open court and by him approved, signed and ordered made a part of the record, *518and that such bill of exceptions having been so signed and ordered made a part of the record was then “filed in the office of the clerk of said court and made a part of the record of said cause; which said bill of exceptions containing the evidence, is in the words and figures, to wit.”
This is a sufficient compliance with §657 Burns 1914, Acts 1897 p. 244, which requires that it shall appear from the record that the bill was presented to the trial judge for his signature in proper time and “that the same was signed by the judge and filed with the clerk of said trial court or in open court.” Wabash Paper Co. v. Webb (1896), 146 Ind. 308, 45 N. E. 474; Baker v. State (1910), 174 Ind. 708, 93 N. E. 14.
Appellee’s next contention is that, since the first and second paragraphs of complaint stated separate and distinct causes of action, there was no error in overruling the motion for a new trial which was not limited to the issues presented by the first paragraph of complaint. This is upon the assumption that the failure of the jury to find in favor of appellee on the second paragraph of complaint was a finding in favor of appellants in so far as that paragraph was concerned, and that appellants were not entitled to a new trial upon the issues presented by that paragraph.
The court submitted a number of forms of verdicts to the jury, but no form of verdict was submitted for the guidance of the jury in case it found in favor of appellee on but one paragraph of his complaint. Neither did the court give the jury any instructions as to its duty or the form of its verdict under such circumstances.
We have here a case where two separate and distinct causes of action were stated in separate paragraphs of complaint, trial by jury and a general verdict returned as to the issues presented by one paragraph and no ver*519diet returned as to the issues presented by the other paragraph.
Appellee assumes that the failure of the jury to return a verdict in his favor on the second paragraph of complaint must be considered as a finding in 'favor of appellants upon that paragraph of complaint and given the same effect as if the jury had actually returned a verdict in favor of appellants on that paragraph.
We had occasion recently to review the authorities bearing upon the effect of the failure of the jury to pass upon all issues when returning a general verdict. Brehm v. Henning (1919), 70 Ind. App. 625, 123 N. E. 821; Lake Erie, etc., R. Co. v. Griswold (1920), 72 Ind. App. 265, 125 N. E. 783.
The jury in the instant case stopped short of a full determination of the case. The verdict was ill and defective and subject to the venire de novo. Maxwell v. Wright (1903), 160 Ind. 515, 67 N. E. 267. While the motion for a new trial does not reach the defect in the verdict, that is, the failure to find on all the issues, it does present the question as to the sufficiency of the evidence to sustain the verdict actually rendered.
Petition for rehearing denied.